ACCEPTED
                                                                                           01-14-00602-cv
                                                                                 FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     3/30/2015 7:33:36 AM
                                                                                      CHRISTOPHER PRINE
                                                                                                   CLERK

                          CAUSE NO. 01-14-00602-CV

                    IN THE COURT OF APPEALS             FILED IN
                                                 1st COURT OF APPEALS
              FOR THE 1ST JUDICIAL DISTRICT OF TEXAS HOUSTON, TEXAS
                          HOUSTON, TEXAS         3/30/2015 7:33:36 AM
                     ___________________________ CHRISTOPHER A. PRINE
                                                                         Clerk
                      ANTHONY and LIZ REFERENTE,
                                 Appellants
                                     v.
                     CITY VIEW COURTYARD, L.P. et al
                                  Appellee
                        ___________________________

                On Appeal from the 281st Judicial District Court
                            Harris County, Texas
                     Trial Court Cause No. 2013-00767
                      ___________________________

       UNOPPOSED MOTION TO EXTEND TIME TO FILE BRIEF

      1. This case is on appeal from the 281st Judicial District Court of Harris

County, Texas in trial court cause number Trial Court Cause No. 2013-00767

      2. Appellee’s brief was filed on or about February 18, 2015. Appellants

brief was due March 19, 2015.

      3. Appellant requests an extension of time of on month from the due date,

i.e. until Monday, April 20, 2015.

      4. No prior extension to file the brief has been received in this cause.

      5. The need for the extension is as follows. Appellant’s counsel is a solo

practitioner. He had already prepared a draft response to the issues on appeal, but

needed to incorporate the record and additional case sites, and to put it in the form
required by the court. Counsel had regular clients experience unexpected complex

criminal matters which required Counsel to act immediately to protect their

interests. Counsel also had to prepare three complex motions and responses to

summary judgment. This in addition to counsel’s normal case load prevented him

from completing a full brief. Appellee moves for an extension to April 20, 2015.

       WHEREFORE, Appellee prays that the court grant it an extension of time to

file its brief and for such other and further relief as is just.

                                   Respectfully submitted,

                                   ____S/James D. Pierce_______________
                                   JAMES D. PIERCE
                                   State Bar No. 15994500
                                   Comerica Bank Building
                                   One Sugar Creek Center Blvd., Suite 1080
                                   Sugar Land, Texas 77478-3560
                                   (713) 650-0150 office
                                   (713) 650-0146 facsimile
                                   ATTORNEY FOR APPELLEE

                        CERTIFICATE OF CONFERENCE

       The motion is unopposed.
                        CERTIFICATE OF SERVICE

       In compliance with Texas Rules of Appellant Civil Procedure, on March 30,
2015, this pleading was served upon all parties and counsel of record
electronically.

                               _____S/James D. Pierce_________________
                               JAMES D. PIERCE